UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended July 31, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number333-140170 MACKENZIE TAYLOR MINERALS INC. (Exact name of registrant as specified in its charter) Nevada 98-0505186 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 904 – 228 26th Avenue S.W., Calgary, Alberta, Canada, T2S 3C6 (Address of principal executive offices) 1-702-755-7406 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: September 9, 2011: 113,310,000 common shares 1 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheets as at July 31, 2011 and October 31, 2010 4 Statement of Operations For the three and nine months ended July 31, 2011 and 2010 and for the period January 23, 2006 (Date of Inception) to July 31, 2011 5 Statement of Cash Flows For the nine months ended July 31, 2011 and 2010 and for the period January 23, 2006 (Date ofInception) to July 31, 2011 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4. Controls and Procedures 15 ITEM 4T Controls and Procedures 16 PART 11. OTHER INFORMATION 17 ITEM 1. Legal Proceedings 17 ITEM 1A Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Submission of Matters to a Vote of Security Holders 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 20 SIGNATURES. 20 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Mackenzie Taylor Minerals Inc. (Pre-exploration stage company) (the “Company”) at July 31, 2011 (with comparative figures as at October 31, 2010) and the statement of operations for the three and nine months ended July 31, 2011 and 2010 and for the period from January 23, 2006 (date of inception) to July 31, 2011 and the statement of cash flows for the nine months ended July 31, 2011 and 2010 and for the period from January 23, 2006 (date of inception) to July 31, 2011 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended July 31, 2011 are not necessarily indicative of the results that can be expected for the year ending October 31, 2011. 3 MACKENZIE TAYLOR MINERALS INC. (Pre-exploration Stage Company) Balance Sheets July 31, 2011 October 31, 2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Advances from related parties Total Current Liabilities STOCKHOLDERS’ DEFICIENCY 500,000,000 shares authorized, at $0.001 par value 113,310,000 shares issued and outstanding Additional paid-in capital ) ) Deficit accumulated during the pre-exploration stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 MACKENZIE TAYLOR MINERALS INC. (Pre-exploration Stage Company) Statement of Operations For the three and nine months ended July 31, 2011 and 2010 and for the period from January 23, 2006 (date of inception) to July 31, 2011 (Unaudited) Three months ended July 31, 2011 Three months ended July 31, 2010 Nine months ended July 31, 2011 Nine months ended July 31, 2010 January 23, 2006 (date of inception) to July 31, 2011 REVENUE $
